Citation Nr: 1219572	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of infectious mononucleosis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In November 2006, a hearing was held before a Decision Review Officer at the RO.  In May 2009, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the hearings are in the claims folder.  Review shows that issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  

The case was previously remanded by the Board in October 2009 and April 2011.  For the reasons discussed below, it must be remanded again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the AMC asked the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information for each health care provider.  Later that month, the Veteran submitted one form listing four medical care providers as well as 4 forms for each health care provider, separately.  The AMC then asked the Veteran for separate forms for each health care provider.  The requested forms were received in May 2010.  The file now contains two copies of each release.  

Review of the file, and the supplemental statements of the case, establishes that the AMC has not forwarded these releases to the listed health care providers.  VA has a duty to assist a claimant by obtaining records identified by him.  38 U.S.C.A. § 5103A(b) (West 2002).  Thus, the AMC must forward the completed releases to the listed health care providers with a request for a copy of their records.  

In as much as a remand is required for the records discussed above, the Veteran should be provided an opportunity to support the medical opinions he has provided by submitting releases for the records of the doctors who provided opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The releases already in the file for:
Advocate Christ Medical Center,
Harold McGrath, M.D., 
Metropolitan Family Services, and 
Dr. Kurani, 
should be sent to the listed health care providers with a request for a complete copy of the Veteran's records.  

2.  The Veteran should be asked to complete releases for his complete records from S. F. Swain Valpey, M.D. and C. G. Peters, D.O.  Thereafter, the AMC should forward the executed releases to the doctors with requests for complete copies of the Veteran's records.  

3.  After the above records have been received, or it has been determined that they cannot be obtained, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


